[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1328

                       DENNIS G. MORANI,

                     Plaintiff, Appellant,

                              v.

                 WILLIAM LANDENBERGER, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                            Before

                     Torruella, Chief Judge,
               Boudin and Lipez, Circuit Judges.




     Dennis G. Morani on brief pro se.
     Thomas G. Nicholson and Finneran & Nicholson, P.C. on brief
for appellees.




                       December 11, 2000
            Per Curiam. In this appeal, pro se appellant Dennis

 Morani objects to the district court's denial of his motion

 for relief from judgment under Fed. R. Civ. P. 60(b).                      We

 affirm, commenting here on only one of the claims raised in

 the motion.1     Morani asserted that Thomas Nicholson, counsel

 for appellees, William Landenberger and Commonwealth Equity

 Service,   Inc.,       had   engaged   in   "fraud   on    the   court"    by

 misrepresenting         certain   facts     to   the      district    court

 concerning      Morani's     failure   to    call    Landenberger     as    a

 witness during arbitration proceedings.              The district court

 had apparently relied on Nicholson's representations in

 denying Morani's motion to vacate an arbitration award.2                   In

 support    of    his    claim,    Morani    submitted      excerpts    from

 transcripts of the arbitration hearings (but did not provide

 the court with full transcripts).             However, these excerpts

 did not establish that Nicholson had engaged in the alleged

 misconduct.      Accordingly, the district court did not abuse


    1 The other claims did not justify Rule 60(b) relief because
they were either irrelevant to the particular issues resolved by
the district court judgment, sought reconsideration of issues
resolved in a prior appeal, see footnote 2 below, or had been
waived in prior proceedings.
    2We affirmed the court's judgment denying the motion to
vacate in a prior appeal, Morani v. Landenberger, 196 F.3d 9
(1st Cir. 1999).

                                     -2-
its discretion in denying the Rule 60(b) motion.              See Hoult

v. Hoult, 57 F.3d 1, 3 (1st Cir. 1995) (noting that this

court reviews the denial of a Rule 60(b) motion for abuse of

discretion);    id.   at   6   (holding    that    "newly   discovered

evidence" under Rule 60(b)(2) must be "of such a material

and controlling nature as would probably have changed the

outcome" of the pertinent proceeding) (citation omitted;

internal    quotation      marks   and     brackets   omitted);       see

Anderson v. Cryovac, Inc., 862 F.2d 910, 923 (1st Cir. 1988)

(agreeing    that   misconduct     under    Rule   60(b)(3)    must   be

established by "clear and convincing evidence").

            The judgment of the district court is affirmed.




                                   -3-